UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 17-6067


ALBERT C. BURGESS, JR.,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Graham C. Mullen,
Senior District Judge. (1:09-cr-00017-GCM-DLH-1; 1:16-cv-00410-
GCM)


Submitted:   March 14, 2017                 Decided:     March 17, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se. Kimlani M. Ford,
Cortney Randall, Edward R. Ryan, Assistant United States
Attorneys,  Charlotte,   North  Carolina,  Amy   Elizabeth  Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Albert Charles Burgess, Jr., seeks to appeal the district

court’s    order    dismissing       as       successive         his   28     U.S.C.    § 2255

(2012) motion. *        The order is not appealable unless a circuit

justice     or     judge     issues       a        certificate         of     appealability.

28 U.S.C.        § 2253(c)(1)(B)           (2012).                A         certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies        this        standard          by     demonstrating          that

reasonable       jurists     would        find       that    the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on   procedural             grounds,       the       prisoner      must

demonstrate      both      that   the     dispositive            procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.




     * Burgess filed a petition for a writ of habeas corpus under
28 U.S.C. § 1651 (2012).      The district court construed the
petition as a motion under 28 U.S.C. § 2255 challenging the 2010
criminal judgment entered following Burgess’ convictions under
18 U.S.C. § 2252(a) (2012). On appeal, Burgess does not dispute
that his filing challenged the 2010 criminal judgment.



                                               2
       We have independently reviewed the record and conclude that

Burgess has not made the requisite showing.                 Accordingly, we

deny   a   certificate   of   appealability    and    dismiss   the    appeal.

We dispense    with    oral   argument   because     the   facts   and   legal

contentions    are    adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   DISMISSED




                                     3